DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a linear motion (LM) guide assembly having at least a pinion and gear” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 13 and 20 are objected to because of the following informalities:  Claim 13 recites “The method of claim 10” and should be “The air purifier of claim 10”.  Appropriate correction is required.
Claim 20 recites “air outtake” in line 5 and should be “air outtakes”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites “a linear motion (LM) guide assembly having at least a pinion and gear” however the disclosure in paragraphs 43-45 and Figure 5 show a gear or pinion 63 configured to engage the rack 61. Therefore, the recitation of “a linear motion (LM) guide assembly having at least a pinion and gear” does not have adequate written description in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the plurality of openings" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “a plurality of second holes” in line 2 however no “plurality of first holes” has been previously recited making it unclear as to the number of plurality of holes rendering the scope of the claim unclear and indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. (CN 1727774).
Regarding claim 1, Cui discloses an air purifier, comprising: a filter configured to filter foreign matter from air (filter inside main body 100; see paragraph 68 of the machine translation); a fan configured to suction air through the filter (fan provided in main body 100; see paragraph 67); a first case (100) at least partially covering the fan and the filter, the first case having a suction portion (122) through which air is suctioned and a side wall (110); and a second case (200) configured to move in a first direction between a first position (position shown in Figure 2) and a second position (position shown in Figure 3) with respect to the first case, the second case having a plurality of holes (lower two holes of discharge port 220) formed in a side wall and an upper discharge portion (uppermost hole of discharge port 220 interpreted as an upper discharge portion) provided above the plurality of holes (above the lower plurality of holes) through which filtered air is discharged, wherein when the second case (200) is moved to the first position (Figure 2), the plurality of holes overlaps with the side wall of the first case, and when the second case is moved to the second position (Fig. 3), the plurality of holes is configured to exhaust filtered air (see paragraphs 63-66).
Regarding claim 2, Cui discloses the air purifier of claim 1, wherein the first case (100) includes a base (160) provided below a bottom end of the side wall (110) of the first case, and the suction portion (122) includes a suction space formed between the base (160) and the bottom end of the side wall (110) such that air is suctioned upward through the suction space.
Regarding claim 7, Cui discloses the air purifier of claim 1, further comprising a linear motion (LM) guide assembly (140, 240) having at least a pinion and gear (146) and configured to move the second case (200) in the first direction relative to the first case, the first direction being a vertical direction (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (CN 1727774) in view of Chang et al. (US PG Pub. 2004/0118289).
Regarding claims 8-9, Cui discloses the air purifier of claim 1, but does not explicitly teach wherein the first case and the second case have a cylindrical shape; wherein the first case and the second case have a same geometric center.
Chang teaches the concept of an air purifier having the first case (10) and the second case (30) have a cylindrical shape; wherein the first case and the second case have a same geometric center (paragraph 13) that allows the inner case to move relative to the outer case and allows air through the filter of the air purifier. One of ordinary skill in the art would recognize changing the shape of the inner and outer case of Cui to be a cylinder shape is merely a matter of design choice leading to a more compact, space-saving design of the air purifier. See MPEP 2144.04: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air purifier of Cui to have the first case and the second case have a cylindrical shape; wherein the first case and the second case have a same geometric center taught by Chang in order to provide a more compact slender design.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mei (CN 107763754) in view of Chang et al. (US PG Pub. 2004/0118289).
Regarding claim 10, Mei discloses an air purifier, comprising: an inner case (1) and at least one air intake (11) provided to suction air through the at least one air intake (see paragraph 29 of the machine translation); a filter (activated carbon adsorption layer) provided in the inner case to filter suctioned air through the at least one air intake (paragraph 35); and an outer case (2) and at least one air outtake (21) through which filtered air is discharged (paragraph 29), the outer case provided radially outside of the inner case and being configured to move in an axial direction of the fan between a first position (Fig. 2) and a second position (Fig. 3) so as to change a length of overlap between the inner and outer cases.
Mei does not explicitly teach the inner and outer case having a cylindrical shape and a fan provided in the inner case.
Chang teaches the concept of an air purifier having an inner (30) and outer case (10) having a cylindrical shape and a fan (41) provided in the inner case that allows the inner case to move relative to the outer case and moves air through the filter of the air purifier. One of ordinary skill in the art would recognize changing the shape of the inner and outer case of Mei to be a cylinder shape is merely a matter of design choice leading to a more compact, space-saving design of the air purifier. See MPEP 2144.04: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air purifier of Mei to have the inner and outer case having a cylindrical shape and a fan provided in the inner case taught by Chang in order to provide airflow through the purifier in a more compact design.
Regarding claim 11, Mei as modified discloses the air purifier of claim 10, wherein the at least one air intake (11) of the inner case (1) includes a plurality of first holes formed in a side wall of the inner case.
Regarding claim 12, Mei as modified discloses the air purifier of claim 10, wherein the at least one air intake (11) of the inner case (1) includes an opening through which air is suctioned in the axial direction toward the filter (opening 11 at the bottom would cause air suctioned upward in the axial direction toward the filter).
Regarding claim 13, Mei as modified discloses the method of claim 10, wherein the at least one air outtake of the outer case includes a plurality of second holes (21) formed in a side wall (top side wall) of the outer case at positions such that, when the outer case is moved to the second position (Fig. 3), at least some of the plurality of second holes do not overlap with a side wall of the inner case (1).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang (CN 205619461) in view of Cui et al. (CN 1727774).
Regarding claim 17, Zhuang discloses an air purifier (paragraph 2 of the machine translation), comprising: a first case (outer case with inlet 3) having a suction portion including a plurality of first holes (3) through which air is suctioned; and a second case (1) having a plurality of second holes (4), the second case being slideably coupled to the first case to move relative to the first case so that an amount of overlap between the first and second holes is adjusted based on a movement of the second case (the second case being slideably coupled to the first case shown in Figures 1-2). 
Although Zhuang is silent regarding a fan and a filter provided inside of the first case to suction and filter air, respectively, Zhuang does disclose an air volume moved through the air purifier (see paragraphs 11 and 21).
Cui teaches the concept of an air purifier including a fan and a filter provided inside of the first case to suction and filter air, respectively (paragraphs 67-69) to provide the airflow through the air purifier and remove foreign matter and odor from the air (paragraph 69). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air purifier of Zhuang to include a fan and a filter provided inside of the first case to suction and filter air, respectively taught by Cui in order to blow the air through the air purifier to remove foreign matter and odor from the air.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang (CN 205619461) in view of Cui et al. (CN 1727774), further in view of Doyle (US Pat. 4,488,888).
Regarding claim 19, Zhuang as modified discloses the air purifier of claim 17, but does not explicitly teach a suction space formed at a bottom of the first case; and a base provided below the first case, a side of the base having a concave curvature so as not to obstruct the suction space.
Doyle teaches it is known for an air purifier to include a suction space (inlet openings 28) formed at a bottom of the first case (10); and a base (26) provided below the first case, a side of the base having a concave curvature so as not to obstruct the suction space (base portion shown with corner feet 26 having a concave curvature, Figs. 1-3) to provide both a support and allow air to enter and be filtered through the air purifier and simplifies manufacturing of the case (column 2, lines 2-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air purifier of Zhuang to have a suction space formed at a bottom of the first case; and a base provided below the first case, a side of the base having a concave curvature so as not to obstruct the suction space taught by Doyle in order rearrange the suction portion of the first case to simplify the manufacturing process.
Allowable Subject Matter
Claims 3-5, 14-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "a region of the side wall of the second case having the plurality of holes is overlapped with a region of the side wall of the first case having the plurality of holes, and air is suctioned through the plurality of holes and the plurality of openings; a top discharge grill provided on a top end of the second case through which air is discharged upward; the at least one outtake of the outer case includes: an end discharge grill provided at an end of the outer case at an outlet side of the fan such that air is discharged through the end discharge grill in the axial direction; and a side discharge opening formed in a side wall of the outer case through which air is discharged radially outward; a discharge grill provided at an end of the second case to face an outlet of the fan; and a plurality of ring-shaped openings formed in a side wall of the second case above the plurality of second holes and below the discharge grill; when the second case is moved to a first position, the second holes are provided at an intake side of the fan so as to serve as air intakes; when the second case is moved to a second position, the second holes are provided at an outtake side of the fan so as to serve as air outtake; and when the second case is moved to a third position between the first and second positions, some of the second holes are provided at the intake side of the fan and some of the second holes are provided at the outtake side of the fan". The closest prior art of record discloses air purifiers with many of the limitations claimed, but not including the combination of technical features in the arrangement as claimed. Although it is well known to provide first and second casings including an air intake, air outtake, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the suction portion and discharge grill in the arrangement as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763